       Case: 4:21-cv-00009-SA-JMV Doc #: 12 Filed: 05/12/21 1 of 3 PageID #: 56




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   GREENVILLE DIVISION

C. D. PICKLE, JR.                                                                         PETITIONER

v.                                                                               No. 4:21CV9-SA-JMV

BURL CAIN, ET AL.                                                                      RESPONDENTS


                                     MEMORANDUM OPINION

        This matter comes before the court on the pro se petition of C. D. Pickle, Jr. for a writ of habeas

corpus under 28 U.S.C. § 2254. The State has moved to dismiss the petition for want of substantive

merit, and Mr. Pickle has filed a Traverse. The matter is ripe for resolution. For the reasons set forth

below, the instant petition for a writ of habeas corpus will be dismissed for want of substantive merit.

                           Habeas Corpus Relief Under 28 U.S.C. § 2254

        The writ of habeas corpus, a challenge to the legal authority under which a person may be

detained, is ancient. Duker, The English Origins of the Writ of Habeas Corpus: A Peculiar Path

to Fame, 53 N.Y.U.L.Rev. 983 (1978); Glass, Historical Aspects of Habeas Corpus, 9 St. John's

L.Rev. 55 (1934). It is “perhaps the most important writ known to the constitutional law of

England,” Secretary of State for Home Affairs v. O’Brien, A.C. 603, 609 (1923), and it is equally

significant in the United States. Article I, § 9, of the Constitution ensures that the right of the writ

of habeas corpus shall not be suspended, except when, in the case of rebellion or invasion, public

safety may require it. Habeas Corpus, 20 Fed. Prac. & Proc. Deskbook § 56. Its use by the federal

courts was authorized in Section14 of the Judiciary Act of 1789. Habeas corpus principles

developed over time in both English and American common law have since been codified:

        The statutory provisions on habeas corpus appear as sections 2241 to 2255 of the 1948
        Judicial Code. The recodification of that year set out important procedural limitations
        and additional procedural changes were added in 1966. The scope of the writ, insofar
       Case: 4:21-cv-00009-SA-JMV Doc #: 12 Filed: 05/12/21 2 of 3 PageID #: 57




        as the statutory language is concerned, remained essentially the same, however, until
        1996, when Congress enacted the Antiterrorism and Effective Death Penalty Act,
        placing severe restrictions on the issuance of the writ for state prisoners and setting out
        special, new habeas corpus procedures for capital cases. The changes made by the 1996
        legislation are the end product of decades of debate about habeas corpus.

Id. Under 28 U.S.C. § 2254, a federal court may issue the writ when a person is held in violation of

the federal Constitution or laws, permitting a federal court to order the discharge of any person held

by a state in violation of the supreme law of the land. Frank v. Mangum, 237 U.S. 309, 311, 35 S. Ct.

582, 588, 59 L. Ed. 969 (1915).

                                     Facts and Procedural Posture

        On January 26, 2021, petitioner C. D. Pickle, Jr. (“Petitioner” or “Pickle”) filed a

handwritten “Habeas Corpus Motion” asserting that such “is not a statutory section 2254 – habeas

challenging [his] conviction or sentence, but the Constitutional habeas corpus to challenge the

condition of [his] being held in involuntary servitude.” Doc. 1 at 2. Mr. Pickle alleges that there

is no “judgment of conviction and sentence” “showing any conviction or sentence of imprisonment

against [him].” Id. at 2-3. As such, he alleges that he is being held illegally by the Mississippi

Department of Corrections (MDOC) and requests that this court “issue an order for [his] release

from under this involuntary servitude.” Id. at 4. In support of his claim, Mr. Pickle attaches a

copy of his criminal docket in Cause No. 19107-CICR in the Leflore County Circuit Court and

alleges that, because the docket does not reflect a conviction or sentencing order, he is being held

illegally. Id. at 7-10. Mr. Pickle also filed a “Motion to Amend Original Habeas Corpus with

Additional Exhibits” and included a facsimile cover sheet from the Holmes County Circuit Court,

which states that “all [his] records are housed with [the] Leflore County Circuit Clerk.” Doc. 8.




                                                   -2-
      Case: 4:21-cv-00009-SA-JMV Doc #: 12 Filed: 05/12/21 3 of 3 PageID #: 58




                                              Discussion

       The petitioner’s allegation that no judgment of conviction exists is squarely contradicted in the

record. C. D. Pickle was convicted of capital murder and sentenced to death by the Circuit Court

of Holmes County. See Pickle v. State, 345 So. 2d 623 (Miss. 1977). On May 4, 1977, the

Mississippi Supreme Court reversed and remanded Pickle’s conviction and sentence for a new

trial. Id. Mr. Pickle then received a new trial in the Circuit Court of Leflore County, and on March

31, 1978, he was again convicted of capital murder, but sentenced to life. Exhibit A1 (Sentencing

Order and Commitment, Leflore County Circuit Court Cause No. 19,107).

       Thus, Mr. Pickle’s claims in the instant Petition that there is no judgment of conviction or

sentence against him and that MDOC is illegally holding him in involuntary servitude are simply

false and will be dismissed with prejudice.

                                              Conclusion

       For the reasons set forth above, the instant petition for a writ of habeas corpus will be dismissed

with prejudice. A final judgment consistent with this memorandum opinion will issue today.

       SO ORDERED, this, the 12th day of May, 2021.

                                                                /s/ Sharion Aycock
                                                                U. S. DISTRICT JUDGE




1
 The exhibits referenced in this memorandum opinion may be found attached to the State’s motion to
dismiss.
                                                  -3-
